—In a negligence action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Dutchess County (Beisner, J.), entered March 24, 1988, which is in favor of the defendants and against her dismissing the complaint.
Ordered that the judgment is affirmed, without costs or disbursements.
It is well settled that where an employee has been awarded, and has accepted, workers’ compensation benefits, she may not claim that the accident in which she was injured did not occur in the course of her employment and maintain an action against her employer or any coemployee involved (see, Mylroie v GAF Corp., 55 NY2d 893). Since an award was made herein, "it necessarily follows that the [Workers’] Compensation Board determined that an employer-employee relationship obtained and, further, that the [accident in which the plaintiff was injured] arose out of and in the course of claimant[’s] employment” (see, Velasquez v Pine Grove Resort Ranch, 61 AD2d 1102, 1103). Because she accepted benefits under the Workers’ Compensation Law, the plaintiff cannot thereafter collaterally attack the award in an action at law and assert that the accident in which she was injured did not occur in the course of her employment (see, Cunningham v State of New York, 60 NY2d 248). Therefore, this action is barred by the exclusivity provisions of the Workers’ Compensation Law §§ 10, 11 and 29 (6) (see, Heritage v Van Patten, 90 AD2d 936, affd 59 NY2d 1017). Eiber, J. P., Harwood, Balletta and Rosenblatt, JJ., concur.